Citation Nr: 0711569	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-30 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 to August 1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from two RO rating decisions.

In September 2002, the RO denied service connection for 
sexual dysfunction, to include as secondary to service 
connection right herniorrhaphy residuals.   The veteran, 
through his representative, filed a notice of disagreement 
(NOD) in July 2003, and the RO issued a statement of the case 
(SOC) in August 2003.  The veteran's representative filed a 
filed a substantive appeal (via a memorandum in lieu of a VA 
Form 9) in November 2003.

In February 2004, the RO denied service connection for a back 
disability.  The veteran's representative indicated that the 
veteran disagreed with this decision during the March 2005 RO 
hearing (p. 7), a transcript of which is of record.  The RO 
issued a SOC in April 2004, and the veteran's representative 
filed a substantive appeal (via a memorandum in lieu of a VA 
Form 9) in May 2004.

In April 2007, a Deputy Vice-Chairman of the Board granted a 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2006) and 
38 C.F.R. § 20.900(c) (2006).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  No disability manifested by sexual dysfunction was shown 
in service or for many years thereafter, and the only 
documented medical opinion to address the etiology of the 
veteran's sexual dysfunction weighs against the claim.

3.  No back problems were shown in service or for many years 
thereafter, and there is no competent evidence of a nexus 
between any back problems noted post service and the 
veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for sexual 
dysfunction are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  The criteria for service connection for a back disability 
are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for sexual dysfunction 
(characterized as impotency), the information needed from the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence relevant to that claim.  In 
addition, in December 2003 and August 2005 letters the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for a back disability, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to that claim.  A March 
2006 letter informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of each notice 
described above, and opportunity for the veteran to respond, 
the September 2006 SSOC reflects readjudication of each 
claim.  Hence, the veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and a post-service letter from a 
private physician, as well as VA examination reports and 
outpatient treatment records from the VA Medical Center 
(VAMC) in East Orange, New Jersey. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  A grant of service 
connection requires findings as to the existence of a current 
disability and a connection between the veteran's service and 
the disability.  Watson v. Brown, 4 Vet. App. 309 (1993).

A. Sexual Dysfunction

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for sexual dysfunction are not met.

Initially, the Board notes that there was no evidence of 
sexual dysfunction in service or for many years thereafter.  
The genitourinary and other systems were normal on June 1947 
separation examination.  Moreover, the post-service evidence 
reflects that the veteran's sexual dysfunction did not 
manifest until many years after service.  On August 2002 VA 
examination, the veteran indicated that he had noticed his 
sexual dysfunction for the past ten years, and July 2003 VA 
outpatient treatment (VAOPT) notes reflect that the veteran 
indicated his sexual dysfunction had been present for fewer 
than ten years.  The Board notes passage of many years 
between discharge from active service and the medical 
documentation of a claim disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).

Further, there is no medical nexus opinion to support the 
claim.  VAOPT records  of June 1997, September 1997, October 
2003, and August 2004 simply note problems related to sexual 
dysfunction without an opinion as to the etiology of this 
disability.  Significantly, the only competent medical 
opinion to address the etiology of the veteran's sexual 
dysfunction weighs against the claim.  In July 2002, the 
physician who performed a VA hiatal hernia examination 
offered by opininion that the inguinal hernia is not causing 
the veteran's sexual dysfunction.  While this physician did 
not review the claims file, he accurately recounted the 
veteran's medical history, and the opinion is consistent with 
the evidence of record.  The July 1947 report of the right 
inguinal herniorraphy does not indicate there were any 
residuals affecting sexual function, the May 1953 VA hospital 
discharge summary reflects that a right hydrocelectomy was 
performed and postoperative convalescence was uneventful, and 
there is no other medical evidence of a relationship between 
the in-service right herniorraphy and the veteran's sexual 
dysfunction that manifested many years later.  

Thus, the only documented medical nexus indicates that there 
is no relationship between the veteran's sexual dysfunction 
and his service-connected right herniorraphy, and neither the 
veteran nor his representative has presented any contrary 
opinion.  While, during the March 2004 RO hearing, the 
veteran asserted that a physician at the East Orange VAMC had 
told him that his sexual dysfunction "could be" related to 
his in-service herniorraphy (p. 4), the East Orange VAMC 
records for the time period referred to by the veteran 
reflect no such opinion.  Moreover, the veteran's report of 
what a physician allegedly told him does not constitute a 
competent medical opinion.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

Further, as regards the veteran's own assertions as to 
relationship between his sexual dysfunction and his in-
service herniorraphy (as reflected in various statements and 
during his March 2004 RO hearing testimony), the Board 
emphasizes that this claim turns on a medical matter.  As a 
layperson, the veteran simply does not have the appropriate 
medical training and expertise to competently render a 
probative opinion on a medical matter, such as the etiology 
of his sexual dysfunction.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, any lay 
assertions in this regard have no probative value.

Under these circumstances, the claim for service connection 
for sexual dysfunction must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B. Back Disability

Considering the record in light of above-noted legal 
authority, the Board finds that the criteria for service 
connection for a back disability are not met.

Initially, the Board notes that there is no evidence of a 
back disability in service.  Service medical records reflect 
no complaint, finding, or diagnosis of a back disability, and 
the June 1947 separation examination report reflects that 
there were no musculoskeletal defects.  

There also is no evidence of any back problems until many 
years after service.  An August 2002 VA examination report 
reflects that the veteran referred to the spinal anesthesia 
administered during an in-service appendectomy, and that he 
developed back problems "many years later." VAOPT records 
of June 1996, August 1996, February 1997, and June 2005 refer 
to back pain but do not indicate that it was longstanding.  
The Board points out that service connection for pain, alone, 
without evidence of underlying pathology, is not warranted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Even if the veteran currently has back pathology upon which 
to predicate a grant of service connection, the Board 
emphasizes that there is no medical opinion addressing the 
etiology of the veteran's back problems.  No such opinion is 
reflected in the reports of VA examination and treatment 
records.  In February 2006, the veteran's representative 
requested an opinion as to the etiology of the veteran's back 
disability from the veteran's private, primary care 
physician, Dr. Stanislaus.  A March 2006 letter from Dr. 
Stanislaus reflects his review of the veteran's medical 
history, to include the in-service appendectomy with spinal 
anesthesia; however, he concluded: "I am unable to determine 
whether or not the back pain is related to prior spinal 
anesthesia."  Neither the veteran nor his representative has 
presented a medical opinion that, in fact, supports the claim

In addition to the medical evidence addressed above, the 
Board has also considered the veteran's assertions.  However, 
this claim turns on medical matters of diagnosis and 
etiology.  Thus, as noted above, the veteran, as a layperson, 
does not possess appropriate medical training and expertise 
to support his claim on the basis of his assertions, alone.  
See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 
186.

For all the foregoing reasons, the claim for service 
connection for a back disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of any competent medical to support this claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert,  1 
Vet. App. at 53-56.


ORDER

Service connection for sexual dysfunction is denied.

Service connection for a back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


